                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5

                                                                                6

                                                                                7

                                                                                8                         UNITED STATES DISTRICT COURT

                                                                                9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                               10

                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12
                                                                                     K.L., a minor by and through his           CASE NO. CV18-04910 CBM-SK
                                                                                    guardian ad litem NIJAE McGHEE,
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                    individually and as successor-in-interest
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   to KENNETH LEWIS, JR.; KENNETH              STIPULATED PROTECTIVE
                                                                                    LEWIS SR., individually; and                ORDER
                                                                               14   BELINDA MILLER, individually,
                                                                               15
                                                                                                       Plaintiff,
                                                                               16                                               Action Filed: June 01, 2018 Trial
                                                                               17                v.                             Date: January 28, 2020

                                                                               18   COUNTY OF LOS ANGELES; and
                                                                                    DOES 1-10, inclusive,
                                                                               19

                                                                               20                      Defendants.

                                                                               21

                                                                               22   1.    A.     PURPOSES AND LIMITATIONS
                                                                               23         Discovery in this action is likely to involve production of confidential,
                                                                               24   proprietary or private information for which special protection from public
                                                                               25   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                               26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
                                                                               27   to enter the following Stipulated Protective Order. The parties acknowledge that
                                                                               28   this Order does not confer blanket protections on all disclosures or responses to
                                                                                    ______________________________________________________________________________
                                                                                                                           -1-
                                                                                                               PROTECTIVE ORDER
                                                                                1   discovery and that the protection it affords from public disclosure and use extends
                                                                                2   only to the limited information or items that are entitled to confidential treatment
                                                                                3   under the applicable legal principles.
                                                                                4         B.     GOOD CAUSE STATEMENT
                                                                                5         This action involves the County of Los Angeles, and any individual deputies
                                                                                6   as may be named in the lawsuit (“Defendants”). Plaintiffs are seeking materials
                                                                                7   and information that Defendant County of Los Angeles maintains as confidential,
                                                                                8   such as personnel files of the police officers involved in this incident, Internal
                                                                                9   Affairs materials and information, video recordings, audio recordings, and
                                                                               10   information and other administrative materials and information currently in the
                                                                               11   possession of the County and which Defendants believe need special protection
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   from public disclosure and from use for any purpose other than prosecuting this
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   litigation. Plaintiffs may also seek official information contained in the personnel
                                                                               14   files of the police officers involved in the subject incident, which the County
                                                                               15   maintains as strictly confidential and which Defendants believe need special
                                                                               16   protection from public disclosure and from use for any purpose other than
                                                                               17   prosecuting this litigation.
                                                                               18         Defendants assert that the confidentiality of the materials and information
                                                                               19   sought by Plaintiffs is recognized by California and federal law, as evidenced inter
                                                                               20   alia by California Penal Code section 832.7; Kerr v. United States Dist. Ct. for
                                                                               21   N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff’d, 426 U.S. 394 (1976). The
                                                                               22   County has not publicly released the materials and information referenced above
                                                                               23   except under protective order or pursuant to a court order, if at all. These
                                                                               24   materials and information are of the type that can be used to initiate disciplinary
                                                                               25   action against Los Angeles County Sheriff’s Department (“LASD”) deputies, and
                                                                               26   can be used as evidence in disciplinary proceedings, where the officers’ conduct
                                                                               27   may be considered to be contrary to LASD policy.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                               -2-
                                                                                                                   PROTECTIVE ORDER
                                                                                1         Defendants contend that absent a protective order delineating the
                                                                                2   responsibilities of nondisclosure on the part of the parties hereto, there is a specific
                                                                                3   risk of unnecessary and undue disclosure by one or more of the many attorneys,
                                                                                4   secretaries, law clerks, paralegals and expert witnesses involved in this case, as
                                                                                5   well as the corollary risk of embarrassment, harassment as well as professional,
                                                                                6   physical and legal harm on the part of the LASD officers referenced in the
                                                                                7   materials and information.
                                                                                8         Defendants also contend that the unfettered disclosure of the materials and
                                                                                9   information, absent a protective order, would allow the media to share this
                                                                               10   information with potential jurors in the area, impacting the rights of the
                                                                               11   Defendants herein to receive a fair trial.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         Accordingly, to expedite the flow of information, to facilitate the prompt
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   resolution of disputes over confidentiality of discovery materials, to adequately
                                                                               14   protect information the parties are entitled to keep confidential, to ensure that the
                                                                               15   parties are permitted reasonable necessary uses of such material in preparation for
                                                                               16   and in the conduct of trial, to address their handling at the end of the litigation, and
                                                                               17   serve the ends of justice, a protective order for such information is justified in this
                                                                               18   matter. It is the intent of the parties that information will not be designated as
                                                                               19   confidential for tactical reasons and that nothing be so designated without a good
                                                                               20   faith belief that it has been maintained in a confidential, non-public manner, and
                                                                               21   there is good cause why it should not be part of the public record of this case.
                                                                               22         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                               23                SEAL
                                                                               24         The parties further acknowledge, as set forth in Section 12.3, below, that
                                                                               25   this Stipulated Protective Order does not entitle them to file confidential
                                                                               26   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
                                                                               27   be followed and the standards that will be applied when a party seeks permission
                                                                               28   from the court to file material under seal.
                                                                                    ______________________________________________________________________________
                                                                                                                             -3-
                                                                                                                 PROTECTIVE ORDER
                                                                                1         There is a strong presumption that the public has a right of access to judicial
                                                                                2   proceedings and records in civil cases. In connection with non-dispositive
                                                                                3   motions, good cause must be shown to support a filing under seal. See Kamakana
                                                                                4   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
                                                                                5   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
                                                                                6   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
                                                                                7   protective orders require good cause showing), and a specific showing of good
                                                                                8   cause or compelling reasons with proper evidentiary support and legal
                                                                                9   justification, must be made with respect to Protected Material that a party seeks to
                                                                               10   file under seal. The parties’ mere designation of Disclosure or Discovery Material
                                                                               11   as CONFIDENTIAL does not— without the submission of competent evidence by
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   declaration, establishing that the material sought to be filed under seal qualifies as
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   confidential, privileged, or otherwise protectable—constitute good cause.
                                                                               14         Further, if a party requests sealing related to a dispositive motion or trial,
                                                                               15   then compelling reasons, not only good cause, for the sealing must be shown, and
                                                                               16   the relief sought shall be narrowly tailored to serve the specific interest to be
                                                                               17   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
                                                                               18   2010). For each item or type of information, document, or thing sought to be filed
                                                                               19   or introduced under seal in connection with a dispositive motion or trial, the party
                                                                               20   seeking protection must articulate compelling reasons, supported by specific facts
                                                                               21   and legal justification, for the requested sealing order. Again, competent evidence
                                                                               22   supporting the application to file documents under seal must be provided by
                                                                               23   declaration.
                                                                               24         Any document that is not confidential, privileged, or otherwise protectable
                                                                               25   in its entirety will not be filed under seal if the confidential portions can be
                                                                               26   redacted. If documents can be redacted, then a redacted version for public
                                                                               27   viewing, omitting only the confidential, privileged, or otherwise protectable
                                                                               28   portions of the document, shall be filed. Any application that seeks to file
                                                                                    ______________________________________________________________________________
                                                                                                                            -4-
                                                                                                                PROTECTIVE ORDER
                                                                                1   documents under seal in their entirety should include an explanation of why
                                                                                2   redaction is not feasible.
                                                                                3   2.     DEFINITIONS
                                                                                4          2.1    Action: this pending federal lawsuit.
                                                                                5          2.2    Challenging Party: a Party or Non-Party that challenges the
                                                                                6   designation of information or items under this Order.
                                                                                7          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                8   how it is generated, stored or maintained) or tangible things that qualify for
                                                                                9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                               10   the Good Cause Statement. This also includes (1) any information copied or
                                                                               11   extracted from the Confidential information; (2) all copies, excerpts, summaries or
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   compilations of Confidential information; and (3) any testimony, conversations, or
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   presentations that might reveal Confidential information.
                                                                               14          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                                                                               15   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
                                                                               16   Items, the disclosure of which to the individual Plaintiffs or any other Party or
                                                                               17   Non-Party other than the Parties’ attorneys, would create a substantial risk of
                                                                               18   serious harm that could not be avoided by less restrictive means.
                                                                               19          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                               20   their support staff).
                                                                               21          2.6    Designating Party: a Party or Non-Party that designates information
                                                                               22   or items that it produces in disclosures or in responses to discovery as
                                                                               23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                                                                               24   ONLY”.
                                                                               25          2.7    Disclosure or Discovery Material: all items or information, regardless
                                                                               26   of the medium or manner in which it is generated, stored, or maintained
                                                                               27   (including, among other things, testimony, transcripts, and tangible things), that
                                                                               28   are produced or generated in disclosures or responses to discovery in this matter.
                                                                                    ______________________________________________________________________________
                                                                                                                             -5-
                                                                                                                 PROTECTIVE ORDER
                                                                                1         2.8    Expert: a person with specialized knowledge or experience in a
                                                                                2   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                                                3   serve as an expert witness or as a consultant in this Action.
                                                                                4         2.9    House Counsel: attorneys who are employees of a party to this
                                                                                5   Action. House Counsel does not include Outside Counsel of Record or any other
                                                                                6   outside counsel.
                                                                                7         2.10 Non-Party: any natural person, partnership, corporation, association
                                                                                8   or other legal entity not named as a Party to this action.
                                                                                9         2.11 Outside Counsel of Record: attorneys who are not employees of a
                                                                               10   party to this Action but are retained to represent or advise a party to this Action
                                                                               11   and have appeared in this Action on behalf of that party or are affiliated with a law
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   firm that has appeared on behalf of that party and includes support staff.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         2.12 Party: any party to this Action, including all of its officers, directors,
                                                                               14   employees, consultants, retained experts, and Outside Counsel of Record (and
                                                                               15   their support staffs).
                                                                               16         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                               17   Discovery Material in this Action.
                                                                               18         2.14 Professional Vendors: persons or entities that provide litigation
                                                                               19   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                                                                               20   or demonstrations, and organizing, storing, or retrieving data in any form or
                                                                               21   medium) and their employees and subcontractors.
                                                                               22         2.15 Protected Material: any Disclosure or Discovery Material that is
                                                                               23   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                                                                               24   ATTORNEYS’ EYES ONLY”.
                                                                               25         2.16 Receiving Party: a Party that receives Disclosure or Discovery
                                                                               26   Material from a Producing Party.
                                                                               27         2.17 Plaintiffs’ Counsel: plaintiffs’ attorneys of record, and their essential
                                                                               28   paralegals, law clerks, and administrative assistants
                                                                                    ______________________________________________________________________________
                                                                                                                            -6-
                                                                                                                PROTECTIVE ORDER
                                                                                1   3.    SCOPE
                                                                                2         The protections conferred by this Stipulation and Order cover not only
                                                                                3   Protected Material (as defined above), but also (1) any information copied or
                                                                                4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                5   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                6   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                7         Any use of Protected Material at trial shall be governed by the orders of the
                                                                                8   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                9   4.    DURATION
                                                                               10         Once a case proceeds to trial, information that was designated as
                                                                               11   CONFIDENTIAL or maintained pursuant to this protective order used or
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   introduced as an exhibit at trial becomes public and will be presumptively
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   available to all members of the public, including the press, unless compelling
                                                                               14   reasons supported by specific factual findings to proceed otherwise are made to
                                                                               15   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
                                                                               16   (distinguishing “good cause” showing for sealing documents produced in
                                                                               17   discovery from “compelling reasons” standard when merits-related documents are
                                                                               18   part of court record). Accordingly, the terms of this protective order do not extend
                                                                               19   beyond the commencement of the trial.
                                                                               20         As for information designed as HIGHLY CONFIDENTIAL –
                                                                               21   ATTORNEYS’ EYES ONLY, even after final disposition of this litigation, the
                                                                               22   confidentiality obligations imposed by this Order shall remain in effect until a
                                                                               23   Designating Party agrees otherwise in writing or a court order otherwise directs.
                                                                               24   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                                                                               25   defenses in this Action, with or without prejudice; and (2) final judgment herein
                                                                               26   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                                                                               27   reviews of this Action, including the time limits for filing any motions or
                                                                               28   applications for extension of time pursuant to applicable law.
                                                                                    ______________________________________________________________________________
                                                                                                                           -7-
                                                                                                               PROTECTIVE ORDER
                                                                                1   5.    DESIGNATING PROTECTED MATERIAL
                                                                                2         5.1      Exercise of Restraint and Care in Designating Material for Protection.
                                                                                3   Each Party or Non-Party that designates information or items for protection under
                                                                                4   this Order must take care to limit any such designation to specific material that
                                                                                5   qualifies under the appropriate standards. The Designating Party must designate
                                                                                6   for protection only those parts of material, documents, items or oral or written
                                                                                7   communications that qualify so that other portions of the material, documents,
                                                                                8   items or communications for which protection is not warranted are not swept
                                                                                9   unjustifiably within the ambit of this Order.
                                                                               10         Mass, indiscriminate or routinized designations are prohibited.
                                                                               11   Designations that are shown to be clearly unjustified or that have been made for an
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   improper purpose (e.g., to unnecessarily encumber the case development process
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   or to impose unnecessary expenses and burdens on other parties) may expose the
                                                                               14   Designating Party to sanctions.
                                                                               15         If it comes to a Designating Party’s attention that information or items that
                                                                               16   it designated for protection do not qualify for protection, that Designating Party
                                                                               17   must promptly notify all other Parties that it is withdrawing the inapplicable
                                                                               18   designation.
                                                                               19         5.2      Manner and Timing of Designations. Except as otherwise provided
                                                                               20   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                               21   stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                                                               22   protection under this Order must be clearly so designated before the material is
                                                                               23   disclosed or produced.
                                                                               24         Designation in conformity with this Order requires:
                                                                               25         (a) for information in documentary form (e.g., paper or electronic
                                                                               26   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                               27   proceedings), that the Producing Party affix at a minimum, the legend
                                                                               28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                    ______________________________________________________________________________
                                                                                                                            -8-
                                                                                                                PROTECTIVE ORDER
                                                                                1   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
                                                                                2   protected material. If only a portion of the material on a page qualifies for
                                                                                3   protection, the Producing Party also must clearly identify the protected portion(s)
                                                                                4   (e.g., by making appropriate markings in the margins).
                                                                                5         A Party or Non-Party that makes original documents available for
                                                                                6   inspection need not designate them for protection until after the inspecting Party
                                                                                7   has indicated which documents it would like copied and produced. During the
                                                                                8   inspection and before the designation, all of the material made available for
                                                                                9   inspection shall be deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                                                               10   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
                                                                               11   documents it wants copied and produced, the Producing Party must determine
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   which documents, or portions thereof, qualify for protection under this Order.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   Then, before producing the specified documents, the Producing Party must affix
                                                                               14   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                                                               15   only a portion of the material on a page qualifies for protection, the Producing
                                                                               16   Party also must clearly identify the protected portion(s) (e.g., by making
                                                                               17   appropriate markings in the margins).
                                                                               18         (b) for testimony given in depositions that the Designating Party identifies
                                                                               19   the Disclosure or Discovery Material on the record, before the close of the
                                                                               20   deposition all protected testimony.
                                                                               21         (c) for information produced in some form other than documentary and for
                                                                               22   any other tangible items, that the Producing Party affix in a prominent place on the
                                                                               23   exterior of the container or containers in which the information is stored the
                                                                               24   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                                               25   EYES ONLY”. If only a portion or portions of the information warrants
                                                                               26   protection, the Producing Party, to the extent practicable, shall identify the
                                                                               27   protected portion(s).
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -9-
                                                                                                               PROTECTIVE ORDER
                                                                                1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                2   failure to designate qualified information or items does not, standing alone, waive
                                                                                3   the Designating Party’s right to secure protection under this Order for such
                                                                                4   material. Upon timely correction of a designation, the Receiving Party must make
                                                                                5   reasonable efforts to assure that the material is treated in accordance with the
                                                                                6   provisions of this Order.
                                                                                7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                9   designation of confidentiality at any time that is consistent with the Court’s
                                                                               10   Scheduling Order.
                                                                               11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   resolution process under Local Rule 37-1 et seq.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                               14   joint stipulation pursuant to Local Rule 37-2.
                                                                               15         6.4    The burden of persuasion in any such challenge proceeding shall be
                                                                               16   on the Designating Party. Frivolous challenges, and those made for an improper
                                                                               17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                               18   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                               19   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                               20   continue to afford the material in question the level of protection to which it is
                                                                               21   entitled under the Producing Party’s designation until the Court rules on the
                                                                               22   challenge.
                                                                               23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                               24         7.1    Basic Principles. A Receiving Party may use Protected Material that
                                                                               25   is disclosed or produced by another Party or by a Non-Party in connection with
                                                                               26   this Action only for prosecuting, defending or attempting to settle this Action.
                                                                               27   Such Protected Material may be disclosed only to the categories of persons and
                                                                               28   under the conditions described in this Order. When the Action has been
                                                                                    ______________________________________________________________________________
                                                                                                                            -10-
                                                                                                                PROTECTIVE ORDER
                                                                                1   terminated, a Receiving Party must comply with the provisions of section 13
                                                                                2   below (FINAL DISPOSITION). Protected Material must be stored and maintained
                                                                                3   by a Receiving Party at a location and in a secure manner that ensures that access
                                                                                4   is limited to the persons authorized under this Order.
                                                                                5         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                6   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                7   Receiving Party may disclose any information or item designated
                                                                                8   “CONFIDENTIAL” only to:
                                                                                9         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                               10   as employees of said Outside Counsel of Record to whom it is reasonably
                                                                               11   necessary to disclose the information for this Action;
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         (b) the officers, directors, and employees (including House Counsel) of the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                               14         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                               15   disclosure is reasonably necessary for this Action and who have signed the
                                                                               16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               17         (d) the court and its personnel;
                                                                               18         (e) court reporters and their staff;
                                                                               19         (f) professional jury or trial consultants, mock jurors, and Professional
                                                                               20   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                               21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               22         (g) the author or recipient of a document containing the information or a
                                                                               23   custodian or other person who otherwise possessed or knew the information;
                                                                               24         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                               25   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                               26   party requests that the witness sign the form attached as Exhibit 1 hereto; and
                                                                               27   (2) they will not be permitted to keep any confidential information unless they
                                                                               28   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                                                                                    ______________________________________________________________________________
                                                                                                                            -11-
                                                                                                                PROTECTIVE ORDER
                                                                                1   otherwise agreed by the Designating Party or ordered by the court. Pages of
                                                                                2   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                                3   Material may be separately bound by the court reporter and may not be disclosed
                                                                                4   to anyone except as permitted under this Stipulated Protective Order; and
                                                                                5         (i) any mediator or settlement officer, and their supporting personnel,
                                                                                6   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                                7         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                8   ONLY” Information or Items. The Parties’ attorneys will maintain and keep safe
                                                                                9   and secure any items and any information contained in such items marked
                                                                               10   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY. The parties’
                                                                               11   attorneys will not disclose or allow any individual Plaintiffs, any other Party or
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   Non-Party access to any items and any information contained in such items
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   marked HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY. Unless
                                                                               14   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                               15   Receiving Party may disclose any information or item designated “HIGHLY
                                                                               16   CONFIDENTIAL” only to:
                                                                               17         (a) Experts (as defined in this Order) of the Receiving Party to whom
                                                                               18   disclosure is reasonably necessary for this Action and who have signed the
                                                                               19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               20         (b) the court and its personnel;
                                                                               21         (c) private court reporters and their staff to whom disclosure is reasonably
                                                                               22   necessary for this Action and who have signed the “Acknowledgment and
                                                                               23   Agreement to Be Bound” (Exhibit A);
                                                                               24         (d) professional jury or trial consultants, mock jurors, and Professional
                                                                               25   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                               26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                               27         (e) the author or recipient of a document containing the information or a
                                                                               28   custodian or other person who otherwise possessed or knew the information; and
                                                                                    ______________________________________________________________________________
                                                                                                                           -12-
                                                                                                               PROTECTIVE ORDER
                                                                                1          (f) any mediator or settlement officer, and their supporting personnel,
                                                                                2   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                                3   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                4         IN OTHER LITIGATION
                                                                                5         If a Party is served with a subpoena or a court order issued in other litigation
                                                                                6   that compels disclosure of any information or items designated in this Action as
                                                                                7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                8   ONLY” that Party must:
                                                                                9         (a) promptly notify in writing the Designating Party. Such notification
                                                                               10   shall include a copy of the subpoena or court order;
                                                                               11         (b) promptly notify in writing the party who caused the subpoena or order to
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   issue in the other litigation that some or all of the material covered by the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   subpoena or order is subject to this Protective Order. Such notification shall
                                                                               14   include a copy of this Stipulated Protective Order; and
                                                                               15         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                                               16   by the Designating Party whose Protected Material may be affected. If the
                                                                               17   Designating Party timely seeks a protective order, the Party served with the
                                                                               18   subpoena or court order shall not produce any information designated in this
                                                                               19   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                                               20   EYES ONLY” before a determination by the court from which the subpoena or
                                                                               21   order issued, unless the Party has obtained the Designating Party’s permission.
                                                                               22   The Designating Party shall bear the burden and expense of seeking protection in
                                                                               23   that court of its confidential material and nothing in these provisions should be
                                                                               24   construed as authorizing or encouraging a Receiving Party in this Action to
                                                                               25   disobey a lawful directive from another court.
                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -13-
                                                                                                                PROTECTIVE ORDER
                                                                                1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                2         PRODUCED IN THIS LITIGATION
                                                                                3         (a) The terms of this Order are applicable to information produced by a
                                                                                4   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                                                5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced
                                                                                6   by Non-Parties in connection with this litigation is protected by the remedies and
                                                                                7   relief provided by this Order. Nothing in these provisions should be construed as
                                                                                8   prohibiting a Non-Party from seeking additional protections.
                                                                                9         (b) In the event that a Party is required, by a valid discovery request, to
                                                                               10   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                               11   subject to an agreement with the Non-Party not to produce the Non-Party’s
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   confidential information, then the Party shall:
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                                               14         that some or all of the information requested is subject to a confidentiality
                                                                               15         agreement with a Non-Party;
                                                                               16                (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                               17         Protective Order in this Action, the relevant discovery request(s), and a
                                                                               18         reasonably specific description of the information requested; and
                                                                               19                (3) make the information requested available for inspection by the
                                                                               20         Non-Party, if requested.
                                                                               21         (c) If the Non-Party fails to seek a protective order from this court within 14
                                                                               22   days of receiving the notice and accompanying information, the Receiving Party
                                                                               23   may produce the Non-Party’s confidential information responsive to the discovery
                                                                               24   request. If the Non-Party timely seeks a protective order, the Receiving Party
                                                                               25   shall not produce any information in its possession or control that is subject to the
                                                                               26   confidentiality agreement with the Non-Party before a determination by the court.
                                                                               27   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                                               28   expense of seeking protection in this court of its Protected Material.
                                                                                    ______________________________________________________________________________
                                                                                                                           -14-
                                                                                                               PROTECTIVE ORDER
                                                                                1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                2         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                                3   disclosed Protected Material to any person or in any circumstance not authorized
                                                                                4   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                                                5   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                                                6   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                                                                7   the person or persons to whom unauthorized disclosures were made of all the
                                                                                8   terms of this Order, and (d) request such person or persons to execute the
                                                                                9   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                                               10   A.
                                                                               11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         PROTECTED MATERIAL
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         When a Producing Party gives notice to Receiving Parties that certain
                                                                               14   inadvertently produced material is subject to a claim of privilege or other
                                                                               15   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                               16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                               17   whatever procedure may be established in an e-discovery order that provides for
                                                                               18   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                               19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                               20   of a communication or information covered by the attorney-client privilege or
                                                                               21   work product protection, the parties may incorporate their agreement in the
                                                                               22   stipulated protective order submitted to the court.
                                                                               23   12.   MISCELLANEOUS
                                                                               24         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                                               25   any person to seek its modification by the Court in the future.
                                                                               26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                               27   Protective Order, no Party waives any right it otherwise would have to object to
                                                                               28   disclosing or producing any information or item on any ground not addressed in
                                                                                    ______________________________________________________________________________
                                                                                                                           -15-
                                                                                                               PROTECTIVE ORDER
                                                                                1   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                                2   any ground to use in evidence of any of the material covered by this Protective
                                                                                3   Order.
                                                                                4         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                5   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                                                6   may only be filed under seal pursuant to a court order authorizing the sealing of
                                                                                7   the specific Protected Material at issue. If a Party’s request to file Protected
                                                                                8   Material under seal is denied by the court, then the Receiving Party may file the
                                                                                9   information in the public record unless otherwise instructed by the court.
                                                                               10   13.   FINAL DISPOSITION
                                                                               11         After the final disposition of this Action, as defined in paragraph 4, within
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   60 days of a written request by the Designating Party, each Receiving Party must
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   return all Protected Material to the Producing Party or destroy such material. As
                                                                               14   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                               15   compilations, summaries, and any other format reproducing or capturing any of
                                                                               16   the Protected Material. Whether the Protected Material is returned or destroyed,
                                                                               17   the Receiving Party must submit a written certification to the Producing Party
                                                                               18   (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                                               19   deadline that (1) identifies (by category, where appropriate) all the Protected
                                                                               20   Material that was returned or destroyed and (2) affirms that the Receiving Party
                                                                               21   has not retained any copies, abstracts, compilations, summaries or any other
                                                                               22   format reproducing or capturing any of the Protected Material. Notwithstanding
                                                                               23   this provision, Counsel are entitled to retain an archival copy of all pleadings,
                                                                               24   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                                               25   correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                               26   product, and consultant and expert work product, even if such materials contain
                                                                               27   Protected Material. Any such archival copies that contain or constitute Protected
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                            -16-
                                                                                                                PROTECTIVE ORDER
                                                                                1   Material remain subject to this Protective Order as set forth in Section 4
                                                                                2   (DURATION).
                                                                                3   14.   VIOLATION
                                                                                4         Any violation of this Order may be punished by appropriate measures
                                                                                5   including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                                6

                                                                                7   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                8

                                                                                9   DATED:      November 05, 2018
                                                                               10

                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   __________________________________
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   HON. STEVE KIM
                                                                               14
                                                                                    Magistrate District Court Judge

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -17-
                                                                                                               PROTECTIVE ORDER
                                                                                1                                        EXHIBIT A
                                                                                2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                3         I, _____________________________ [print or type full name], of
                                                                                4   _________________ [print or type full address], declare under penalty of perjury
                                                                                5   that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                6   was issued by the United States District Court for the Central District of California
                                                                                7   on [date] in the case of K.L., et al. v. County of Los Angeles, et al., Case Number
                                                                                8   CV18-04910 CBM-SK. I agree to comply with and to be bound by all the terms of
                                                                                9   this Stipulated Protective Order and I understand and acknowledge that failure to
                                                                               10   so comply could expose me to sanctions and punishment in the nature of contempt.
                                                                               11   I solemnly promise that I will not disclose in any manner any information or item
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   that is subject to this Stipulated Protective Order to any person or entity except in
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   strict compliance with the provisions of this Order.
                                                                               14         I further agree to submit to the jurisdiction of the United States District
                                                                               15   Court for the Central District of California for enforcing the terms of this
                                                                               16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                               17   termination of this action.
                                                                               18         I hereby appoint __________________________ [print or type full name] of
                                                                               19   _______________________________________ [print or type full address and
                                                                               20   telephone number] as my California agent for service of process in connection with
                                                                               21   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                               22   Order.
                                                                               23   Date: ______________________________________
                                                                               24   City and State where sworn and signed: _________________________________
                                                                               25   Printed name: _______________________________
                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                              -18-
                                                                                                                  PROTECTIVE ORDER
